United States Court of Appeals
                        For the First Circuit


Nos. 20-1107, 20-1338

                    DAHUA TECHNOLOGY USA INC.,

              Plaintiff, Appellee/Cross-Appellant,

                                 v.

                             FENG ZHANG,

              Defendant, Appellant/Cross-Appellee.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                    Lynch, Lipez, and Barron,
                         Circuit Judges.


     Daniel E. Rosenfeld, with whom Jennifer C. Brown and DLA Piper
LLP were on brief, for appellee/cross-appellant.
     Benjamin Flam, with whom Philip J. Gordon and Gordon Law Group
LLP were on brief, for appellant/cross-appellee.



                          February 17, 2021
              LYNCH, Circuit Judge.     This case involves a contract

dispute under Massachusetts law between Dahua Technology USA Inc.

("Dahua") and Feng Zhang, a former employee of Dahua.          Zhang says

that Dahua breached its release agreement with him by paying him

$680,000 in total instead of $680,000 a month.           Dahua says that

the agreement contains a mistake and that Zhang has breached his

duty of good faith and fair dealing by trying to take advantage of

this mistake. The district court granted summary judgment in favor

of Dahua but did not award it attorneys' fees.         Zhang appeals from

the grant of summary judgment. Dahua cross-appeals from the denial

of attorneys' fees.        We vacate the grant of summary judgment

because there are material facts in dispute and remand.

                                 I. Facts

              Dahua is an Irvine, California based company with an

office   in     Massachusetts.    It    manufactures   and   sells   video

surveillance equipment and is the United States subsidiary of

Zhejiang Dahua Technology Co., Ltd., a Chinese company.

              On November 5, 2015, Dahua offered Zhang the position of

Chief Strategy Officer, Vice President, and President of North

American and Enterprise Sales.         Dahua's offer to Zhang said that

he would be paid $510,000 a year, receive 100,000 shares of Dahua

stock on his start date, January 1, 2016, and serve for a term of

three years.      It said that if Dahua terminated Zhang for cause

(other than illegal conduct or company misconduct), Zhang would be


                                  - 2 -
entitled to payment of his salary through his three-year term.

The    offer   contained    no     non-compete      clause,   confidentiality

provision, non-disparagement clause, or release of claims.                Zhang

accepted this offer.

             In August 2017, Dahua decided to terminate Zhang. Liquan

Fu, the founder and chairman of Dahua, said that Zhang was fired

because Dahua's North American business declined under Zhang's

leadership     and   because     Zhang   had    damaged   relationships   with

Dahua's other divisions.         The decision was made by a team of senior

leaders at Dahua, including Fu and Dahua's then-president and chief

executive officer, Li Ke.          Dahua's general counsel asked Haiyan

Yue, a member of Dahua's internal legal department, to draft a

separation agreement for Zhang.            On August 23, 2017, Yue asked

Cathryn Le Regulski, Dahua's Virginia-based outside counsel, for

assistance drafting the agreement.             They began working on a draft.

             Dahua also drafted a strategy document in preparation

for its negotiation with Zhang.           One bullet point said that the

"baseline" of his severance package should include "[s]alary,

bonus and other benefits from the date of termination to the end

of    [Zhang's]   term"    and    "[a]dditional     compensation   to   entice

[Zhang] to release all claims against Dahua."              Another said that

Zhang "might act as a whistleblower and blow the whistle on

vulnerabilities of [Dahua's] products or operations, which may

cause damage."       It listed specific areas where it was concerned


                                     - 3 -
Zhang could act as a whistleblower: Dahua's market strategy,

Dahua's "[g]rey area of sales strategy," and Dahua's "compliance

with laws [or] regulations."

             In August 2017, Fu travelled from China to Boston for

the   sole   purpose   of   informing   Zhang    of   his   termination   and

negotiating the specific terms of his separation agreement.               When

Fu arrived in Boston, Zhang picked him up at the airport and drove

him to his hotel.      Zhang said that, during the car ride, Fu told

him that Dahua was considering replacing him.          They agreed to talk

more the next day.      Because Fu does not speak English, Zhang and

Fu spoke in Mandarin Chinese.

             The next morning, Zhang met Fu at his hotel.        Zhang said

that he and Fu discussed Zhang's future role at the company.              They

agreed that Zhang would leave his current role but stay on as a

corporate advisor for two years.        They agreed that Zhang would be

paid $240,000 a year in this new role.          According to Zhang, he was

employed as an advisor to the company because Dahua needed his

experience, expertise, and knowledge.           According to Fu, Dahua did

not have much work for Zhang to do and viewed the consulting

agreement as compensation for Zhang's termination.

             Zhang also said that Fu told him he would "take care of"

Zhang's existing contract and company stock, "treat [him] well,"

and that Zhang would need to sign a new agreement.             They did not

discuss specific dollar amounts regarding Zhang's compensation for


                                  - 4 -
the time remaining on his employment agreement or the 100,000

shares of company stock he owned.            Zhang said Fu then made a long

phone call and, when he returned, told Zhang that they were "all

set."

            Zhang and Fu then went to Dahua's office in Waltham,

Massachusetts.      Yue and Le Regulski incorporated the consulting

agreement Zhang and Fu had discussed into Zhang's separation

package.    They produced multiple iterations of two documents: a

separation agreement and a consulting agreement.                At least five

different versions of the separation agreement exist in the record,

and it is unclear which version Yue and Fu ultimately presented to

Zhang.

            The     terms      of   the     separation   agreement       changed

meaningfully from version to version. One version said Dahua would

"pay [Zhang] an amount equal to the value of the appreciation of

100,000 shares of common stock of [Dahua] from January 1, 2017 to

August 28, 2017."        Another version instead said that Zhang "agreed

to relinquish any and all rights that [he has] or may have with

regard to the stocks of [Dahua]."                At one point, Yue asked Le

Regulski if she could include a sentence in the agreement saying

that Zhang "will be awarded 100,000 shares of [Dahua] common

stock."    Zhang says that 100,000 shares of Dahua stock, which is

publicly traded, were worth $942,803 in August 2017.                 There are

also    emails    from   Yue   to   Le    Regulski   asking   her   to   include


                                         - 5 -
additional terms that do not appear in any of the separation

agreements in the record.

              Zhang said that in the separation agreement he was given,

Dahua offered to pay him $680,000 total for the remaining sixteen

months on his employment contract.            He also said it contained a

sixteen-month non-compete clause, a confidentiality clause, a non-

disparagement clause, a release of claims against Dahua, and a

paragraph saying that if Zhang breached the agreement, Dahua could

claw back all payments it made under the agreement.           The versions

of the separation agreement in the record contain most of these

terms.       Zhang also said that in the consulting agreement he

rejected, Dahua offered to employ Zhang as an at-will consultant

for two years and pay him $240,000 a year.

              Zhang refused to sign these agreements.             He said he

rejected the consulting agreement because Fu had promised him a

two-year agreement and he did not want his employment to be at

will.       He said that he rejected the separation agreement because

he was already entitled to $680,000 with no additional restrictions

under his original employment agreement with Dahua.1              Zhang said

he never told anyone at Dahua how much money he wanted in exchange

for   accepting     the   restrictions   in    the   separation   agreement.


        1 In Zhang's original contract, Dahua agreed to pay him
$510,000 a year (or $42,500 a month) for three years.    Sixteen
months remained on his contract, and sixteen months at $42,500 a
month is $680,000.


                                   - 6 -
However, he said after he rejected the offer he told Lynette Lv,

who   worked   in   human   resources   at   Dahua,   that   without   the

confidentiality agreement he would write a business case study

based on his time at Dahua and sell it for millions of dollars.

           After Zhang rejected the package, Yue and Le Regulski

discussed changes to Dahua's offer over the phone.           In an email

memorializing their conversation, Yue said that Zhang and Fu had

agreed "on the spot" that Zhang would remain an employee of the

company with the title of senior corporate advisor for two years.

Because of this change, Le Regulski said that Zhang would have to

sign a release agreement rather than a separation agreement and

sent a draft release agreement to Yue.

           Unlike the draft separation agreement, the draft release

agreement Le Regulski sent included a blank space for Yue to fill

in.   It read: "[T]he Company agrees to make monthly severance

payments to you in the amount of $ _____ for sixteen (16) months."

Yue typed "680,000" into this blank space.            She said that the

wording in the draft release agreement was different than the

wording in the draft separation agreement and that she typed

"680,000" by mistake.       In all versions of the draft separation

agreement, the severance clause read: "the Company agrees to make

severance payments to you in the form of continuation of your base

salary in effect on the Separation Date for sixteen (16) months."




                                  - 7 -
             The release agreement included other notable terms.               It

included     a    non-compete   clause,   a   non-disparagement      clause,    a

confidentiality clause, and a release of claims against Dahua.

Zhang also agreed to surrender all of his rights to Dahua stock,

and the agreement gave him the option of accelerating his severance

payments by collecting them in a lump sum.

             Unlike    Zhang's    consulting        agreement,     which    chose

Massachusetts law, the release agreement chose Virginia law.                 When

asked why Virginia law was chosen, Le Regulski said she did not

recall.      During the drafting process, Qiang Li, a partner at Le

Regulski's law firm, sent Yue and Le Regulski an email asking them

if there was "[a]ny reason we are using Virginia law."                     Neither

Yue    nor   Le   Regulski   responded.       Yue   later   said   that,    after

receiving Li's email, she realized that she had forgotten to change

the choice-of-law provision in the template Le Regulski had sent

her.

             Yue and Fu presented the release agreement to Zhang.

They did not explain any of the changes to him.               Zhang said that

before signing the agreement he read all of its terms.               He did not

discuss the new terms with anyone, including Fu or Yue.               Fu signed

the agreement on behalf of Dahua in front of Zhang.                Zhang signed

the release after Fu.        Fu said he did not read the document before

he signed it and did not have it translated from English to

Chinese.


                                    - 8 -
             Dahua paid Zhang $62,500 a month for the next four

months.     According to Dahua, the $62,500 reflected $20,000 a month

from Zhang's senior consultant role and $42,500 a month (i.e.,

$680,000 divided by sixteen months) from the release agreement.

During this period, Zhang did not tell anyone at Dahua that he was

receiving only $62,500 a month instead of the $700,000 a month he

believed he was supposed to be receiving under the written terms

of his severance package.      He said he did not complain to Dahua

because Dahua had a history of paying him late.      For example, he

said that in 2016, Dahua paid him only $200,000 of the $510,000 it

owed him and that it did not pay him the remaining $310,000 until

2017.

             In November 2017, at Fu's request, Zhang travelled to

Beijing.     There, Fu paid Zhang 1.6 million yuan (approximately

$240,000) in cash.     Zhang said that he understood this payment to

cover the appreciation on the value of the 100,000 shares of Dahua

stock he had received under his 2015 employment agreement.2       He

did not consider it to be full compensation for the stock Dahua

had given him in 2015.


        2 The documents Zhang signed did not obligate Dahua to
make this payment. An earlier, unsigned draft of the separation
agreement said that Zhang would be compensated for the appreciation
of his stock. The agreement the parties ultimately signed said
that Zhang "agree[d] to relinquish any or all rights . . . with
regard to the stocks of [Dahua]." Nevertheless, both Zhang and
Dahua say that there was an agreement that Zhang would receive a
cash payment related to his stock.


                                 - 9 -
             In January 2018, Dahua notified Zhang that it was ending

its   consulting   arrangement   with     him.      It    sent   him   a   draft

separation agreement saying that Dahua would pay him a lump sum of

$910,000.3     Zhang refused to sign the agreement and, under the

acceleration     clause   in   the     August    2017    release   agreement,

requested that Dahua pay him the amount they had agreed to.                   He

said that Dahua owed him over $11 million.

                          II. Procedural History

             Dahua filed a complaint against Zhang on May 31, 2018.

It sought a declaratory judgment that the August 2017 agreement

was unenforceable and asked the court to reform it because the

parties had made a mutual mistake.        It also sought damages against

Zhang for breaching the contract's implied covenant of good faith

and fair dealing.         Zhang counterclaimed, alleging that Dahua

breached the August 2017 contract.

             Zhang filed a motion for summary judgment on May 9, 2019,

and Dahua filed its own motion for summary judgment on June 10,

2019.       The district court granted Dahua's motion and denied

Zhang's.     Applying Massachusetts law, it held that there was "no

genuine dispute that a unilateral, if not mutual, mistake permeated

the   2017    severance   agreement"     and    that     Zhang   breached    the


        3 This amount represented the money Dahua says it still
owed Zhang under the August 2017 agreement (i.e., $510,000 for the
year remaining on the release agreement plus $400,000 for the year
and eight months remaining on his consulting agreement).


                                     - 10 -
agreement's implied covenant of good faith and fair dealing. Dahua

Tech. USA, Inc. v. Zhang, 433 F. Supp. 3d 41, 47 (D. Mass. 2020).

It reformed the release agreement to "provide for a $680,000 total

severance payment, in sixteen monthly installments of $42,500."

Id.   In a later order, it denied Dahua's request for damages in

the form of attorneys' fees.

             Zhang appeals from the district court's order granting

Dahua's motion for summary judgment and denying his own, and Dahua

cross-appeals the district court's denial of attorneys' fees.

                             III. Analysis

             Zhang argues that the district court erred when it

applied Massachusetts law instead of Virginia law to the release

agreement.     He also argues that the district court did not view

the evidence in the light most favorable to him and that genuine

disputes of fact precluded summary judgment in Dahua's favor.

             We review a district court's choice-of-law determination

and grant of summary judgment de novo.       Robidoux v. Muholland, 642

F.3d 20, 22 (1st Cir. 2011).     When, as here, there is "an appeal

from cross-motions for summary judgment, the standard does not

change; we view each motion separately and draw all reasonable

inferences in favor of the respective non-moving party."         Roman

Cath. Bishop of Springfield v. City of Springfield, 724 F.3d 78,

89 (1st Cir. 2013) (citing OneBeacon Am. Ins. Co. v. Com. Union

Assurance Co. of Can., 684 F.3d 237, 241 (1st Cir. 2012)).


                                - 11 -
A. Choice of Law

           Zhang first argues that, because the release agreement

says that Virginia law governs the agreement, the district court

should have applied Virginia law.            He says that Virginia law is

more favorable to him in two ways: (1) it would require Dahua to

allege fraud as an element of its unilateral mistake defense; and

(2) it does not recognize an independent claim for breach of the

agreement's implied duty of good faith and fair dealing.

           Because     this    is     a   diversity      case,    we    apply

Massachusetts's choice-of-law rules.           See Levin v. Dalva Bros.,

Inc., 459 F.3d 68, 73 (1st Cir. 2006).             When "the parties have

expressed a specific intent as to the governing law, Massachusetts

courts will uphold the parties' choice as long as the result is

not   contrary   to   public   policy."       Oxford   Glob.   Res.,   LLC   v.

Hernandez, 106 N.E.3d 556, 564 (Mass. 2018) (quoting Hodas v.

Morin, 814 N.E.2d 320, 324-25 (Mass. 2004)).             To determine if a

choice-of-law provision is against public policy, Massachusetts

follows the Restatement (Second) of Conflict of Laws.            See id.     It

will not uphold the parties' choice if: "(a) the chosen state has

no substantial relationship to the parties or the transaction and

there is no other reasonable basis for the parties' choice, or (b)

application of the law of the chosen state would be contrary to a

fundamental policy."       Restatement (Second) of Conflict of Laws

§ 187(2) (Am. Law Inst. 1971).


                                    - 12 -
            The district court held that the choice-of-law provision

was ineffective because Virginia has no substantial relationship

to the parties or the transaction.      See Dahua, 433 F. Supp. 3d at

45.      Zhang says the district court erred in its analysis of

§ 187(2)(a) because the agreement has a substantial relationship

to Virginia and because the court did not consider whether there

was another reasonable basis for the agreement's choice of Virginia

law.   If the court did not err in its conclusion under § 187(2)(a),

he does not argue that under normal Massachusetts choice-of-law

rules there was any error in applying Massachusetts law.

            First, Zhang says that Dahua had a reasonable basis for

choosing Virginia law because      that term was included in the

contract drafted by Dahua.     The fact that the release agreement

recited Virginia law is no more than a prerequisite to applying

§ 187.    See Restatement (Second) of Conflict of Laws § 187 cmt. a

(Am. Law Inst. 1971) ("The rule of this Section is applicable only

in situations where it is established to the satisfaction of the

forum that the parties have chosen the state of the applicable

law.").    The fact that the agreement recites Virginia law is not

itself a reasonable basis as that term is used under § 187(2)(a).

Reading the Restatement as Zhang does would make § 187(2)(a)

impossible to satisfy because every recitation in an agreement of

choice of law would automatically be reasonable.




                               - 13 -
           The   other   arguments     that   there    was    a   substantial

relationship to Virginia or reasoned basis for using Virginia law

are not supported by the record.       Zhang says that Le Regulski gave

reasons for Dahua's choice of Virginia law in her deposition.             But

she only explained that the choice of law "depends on what the

circumstances are."      She never gave a reason for why the release

agreement referenced Virginia law.         She said she does not recall

whether the term was discussed or why it was included.            Next, Zhang

says that Li's email asking why the release agreement chose

Virginia   law   shows    that   the   provision      was    "discussed   and

considered" and that the fact that Le Regulski is based in Virginia

creates a substantial relationship with Virginia. But again, there

is no evidence that there was any discussion or consideration of

Virginia law.     The email -- which neither Le Regulski nor Yue

responded to -- instead indicates that Dahua's own lawyers did not

know why Virginia law was included and did not choose it because

Le Regulski was based in Virginia.         Indeed, Yue said that, after

receiving Li's email, she learned for the first time that the

release agreement referred to Virginia law.             She said the only

reason the agreement referred to Virginia law was because she

forgot to change the template Le Regulski had sent her.             Finally,

Zhang says that the fact that the consulting agreement chose

Massachusetts law and the release agreement chose Virginia law

shows that Dahua had a reason for choosing Virginia law in the


                                  - 14 -
release agreement.    But he does not say what that reason was, and

this fact is consistent with the only indication in the record of

why Dahua chose Virginia law -- Yue's statement that she forgot to

change the provision in the release agreement.

          Zhang said that he himself had no basis to choose

Virginia law.     He does not have any evidence or argument that he

wanted Virginia law to apply.       He said that when he was presented

with the release agreement, the fact that it said that "Virginia

law applies, for [him], . . . doesn't matter."

          Where     the   record    evidence   shows   no   substantial

relationship to Virginia and no other reasonable basis for the

agreement's reference to Virginia law, § 187(2)(a) directs that

the agreement's language about Virginia law not be effectuated.

          In these circumstances, the diversity court must conduct

the choice-of-law analysis of the forum state. Massachusetts takes

a functional approach to choice of law.         Cosme v. Whitin Mach.

Works, Inc., 632 N.E.2d 832, 834 (Mass. 1994).         No party argues

that if the contract's choice-of-law provision is not enforced,

the law of some state other than Massachusetts should apply.        For

the reasons stated by the district court, see Dahua, 433 F. Supp.

at 45, Massachusetts law governs.

B. Dahua Did Not Waive Its Unilateral Mistake Defense

          Next, Zhang argues that Dahua waived its unilateral

mistake defense.     Dahua responds that it was Zhang who waived any


                                   - 15 -
such argument that Dahua had waived by not raising it before the

district court.   We agree with Dahua.

          "Courts are entitled to expect represented parties to

incorporate all relevant arguments in the papers that directly

address a pending motion."      Mancini v. City of Providence ex rel.

Lombardi, 909 F.3d 32, 46 (1st Cir. 2018) (quoting McCoy v. Mass.

Inst. of Tech., 950 F.2d 13, 22 n.7 (1st Cir. 1991)).

          Zhang   failed   to   raise     his    waiver      argument    in   his

opposition to Dahua's motion for summary judgment or in his own

motion for summary judgment.       Instead, he directly responded to

Dahua's unilateral mistake defense in these motions.                    The only

time Zhang argued that the unilateral mistake defense had been

waived was at the very end of the district court's hearing on the

parties' motions for summary judgment.                He devoted only five

sentences to the argument and cited no legal authority.                 In these

circumstances, Zhang's argument was not enough to preserve the

issue.

C. Disputed Issues of Material Fact Preclude Entry of Summary
   Judgment in Favor of Dahua or Zhang

          Both Dahua and Zhang moved for summary judgment before

the district court.    Zhang appeals both the district court's grant

of Dahua's motion and its denial of his motion.                When reviewing

cross-motions   for   summary   judgment,       "we   must    decide    'whether

either of the parties deserves judgment as a matter of law on facts



                                 - 16 -
that are not disputed.'"   Fidelity Co-op. Bank v. Nova Cas. Co.,

726 F.3d 31, 36 (1st Cir. 2013) (quoting Barnes v. Fleet Nat'l

Bank, N.A., 370 F.3d 164, 170 (1st Cir. 2004)).     We review each

motion independently, see Matusevich v. Middlesex Mut. Assurance

Co., 782 F.3d 56, 59 (1st Cir. 2015), and view the record "in the

light most favorable to the nonmoving party" when doing so, Donahue

v. Fed. Nat'l Mortg. Ass'n, 980 F.3d 204, 207 (1st Cir. 2020).

          The contract defenses of mutual mistake and unilateral

mistake are common to both parties' motions.   Under Massachusetts

law, to successfully reform a contract based on a mistake defense,

"a party must present full, clear, and decisive proof of mistake."

Polaroid Corp. v. Travelers Indem. Co., 610 N.E.2d 912, 917 (Mass.

1993); see also Nissan Autos. of Marlborough, Inc. v. Glick, 816

N.E.2d 161, 165 (Mass. App. Ct. 2004); LaFleur v. C.C. Pierce Co.,

496 N.E.2d 827, 833 n.10 (Mass. 1986) (quoting Kidder v. Greenman,

187 N.E. 42, 48 (Mass. 1933)).

          To assert a mutual mistake defense, a party must show

that (1) the contract contained a mistake when it was made; (2)

the mistake is shared by both parties; (3) the mistake relates to

an essential element of the bargain; and (4) the party raising the

defense did not bear the risk of mistake.   See LaFleur, 496 N.E.2d

at 830-31; Restatement (Second) of Contracts § 152 (Am. Law Inst.

1981).




                              - 17 -
           In contrast, asserting a unilateral mistake defense

requires a party to show that (1) the contract contained a mistake

when it was made; (2) one party made the mistake; (3) the mistake

relates to an essential element of the bargain; (4) the party

raising the defense did not bear the risk of mistake; and either

(5)(a) the effect of the mistake makes the contract unconscionable

or (5)(b) the party not raising the defense had reason to know of

the mistake or caused the mistake.      See Nissan, 816 N.E.2d at 166;

Restatement (Second) of Contracts § 153 (Am. Law Inst. 1981).

1. The District Court Erred in Granting Summary Judgment to
   Dahua

           First, we address Zhang's appeal of the district court's

grant of summary judgment to Dahua.        Because Zhang is the non-

movant, we view the facts in the light most favorable to him.           See

Donahue, 980 F.3d at 207.     We hold that, on this record, there are

at least three triable issues of fact: whether Dahua made a mistake

(informing whether any mistake defense is viable), whether Zhang

made a mistake (informing whether a mutual mistake defense is

viable), and, if only Dahua was mistaken, whether Zhang knew or

should   have   known   of   Dahua's   mistake   (informing   whether     a

unilateral mistake defense is viable).      Because of these issues of

fact, a reasonable jury could conclude that Dahua's unilateral and

mutual mistake defenses both fail and could return a verdict in

favor of Zhang.     See Anderson v. Liberty Lobby, Inc., 477 U.S.



                                 - 18 -
242, 248 (1986) (holding that summary judgment is not appropriate

if "the dispute about a material fact is 'genuine,' that is, if

the evidence is such that a reasonable jury could return a verdict

for the nonmoving party").

          First, the circumstances of Dahua's negotiation with

Zhang could support a verdict in Zhang's favor.   Zhang was a high-

level executive at Dahua and Dahua took its negotiation with him

seriously.   The stakes were high enough that Dahua sent its

chairman and founder, Fu, from China to the United States to

negotiate with Zhang in person.   The sole purpose of this trip was

to negotiate with Zhang.   Indeed, Fu explained that "from the time

when I arrived [in] Boston to the time when I . . . left Boston,

almost any time, day and night, was spent communicating with Mr.

Zhang."

          As part of its preparation for this negotiation, Dahua

created a document outlining Zhang's negotiating strengths.     It

understood that it would need to provide "additional compensation"

on top of what it owed Zhang under his 2015 contract to get him to

sign an agreement releasing his claims against Dahua and containing

confidentiality and non-compete clauses.   Specifically, Dahua was

concerned that Zhang might reveal information that could damage it

or that Zhang might serve as a whistleblower on Dahua's sales

practices or failure to comply with laws and regulations.    Based

on Zhang's position at Dahua, a reasonable jury could conclude


                               - 19 -
that securing Zhang's compliance with the release agreement's

restrictive clauses was valuable enough to Dahua that it made no

mistake by offering Zhang $680,000 a month.            And even if a jury

determined that Dahua did make a mistake, it could reasonably

conclude that Zhang, believing that the confidentiality and non-

compete clauses were important to Dahua, did not make a mistake

and neither knew nor should have known that Dahua had made one.

             Next, the record is not clear about the terms of the

first severance agreement Zhang rejected.           The parties agree that

Zhang was only ever shown two severance packages -- the one he

rejected and the one he signed.             But the record contains many

versions.     Zhang was shown multiple iterations of the separation

agreement during his deposition but could not definitively say

which version Dahua presented to him on August 28, 2017.                 These

agreements contained different terms governing what compensation,

if any, Zhang would receive for his stock.             At the time of the

negotiation, Zhang had shares of Dahua that he claims were worth

approximately $942,803.      Under one version, Zhang would surrender

all his rights to this stock.           Under another, he would receive

compensation only for his stock's appreciation.             As reflected in

an   email   between   Yue   and   Le   Regulski,   Dahua   may   even   have

considered granting Zhang an additional 100,000 shares of stock.

These drafts provide some evidence that Dahua considered terms

that varied the value of Zhang's severance package by millions of


                                   - 20 -
dollars.    They also raise questions about whether the terms of the

agreement Zhang rejected were better or worse than the terms Dahua

says he later agreed to.         The exact terms of the agreement are

relevant to whether Dahua or Zhang were mistaken when they entered

the contract.     If only Dahua made a mistake, they are also relevant

to whether Dahua can successfully assert a unilateral mistake

defense     because,   depending      on   the    terms   Zhang   rejected,    a

reasonable jury could conclude that Zhang did not know and should

not have known that Dahua made a mistake in its second offer.

             Zhang's account of the negotiation provides additional

evidence that could support a jury verdict in his favor.                He said

that he rejected Dahua's original offer because it treated him

worse than his 2015 employment agreement.                 After rejecting the

offer, he told a human resources representative that he could make

"millions" by writing about his experience at Dahua, an opportunity

he says he gave up by agreeing to the confidentiality and non-

disparagement terms in the release agreement.                Zhang also said

that Fu told him that Dahua would "treat [him] well."                   Whether

both parties made a mistake, whether only Dahua made a mistake,

and, if so, whether Zhang knew or should have known about it turns

in   part   on   Zhang,   Fu,   and    Yue's     differing   accounts   of    the

negotiation.     A trier of fact can assess these accounts "based on

credibility and other factors that the district court could not




                                      - 21 -
weigh on summary judgment," Melo v. City of Somerville, 953 F.3d

165, 171 (1st Cir. 2020), and could find in Zhang's favor.

              Finally, in the agreement Zhang signed, he gave up all

the   stock    he   was   entitled   to   under   his   original   employment

agreement.      Under Dahua's account of the negotiation, Zhang made

a bad deal.     Dahua says Zhang -- shortly after rejecting a deal he

said treated him unfairly -- agreed to give up stock assertedly

worth $942,803 in exchange for a two-year consulting contract

(worth $580,000), a release of all his claims against Dahua, and

additional non-compete, confidentiality, and other conditions that

he would not otherwise be bound by.               A reasonable jury could

instead conclude that there was no mistake because Dahua increased

its offer to Zhang and, unlike in the prior drafts where it

adjusted Zhang's compensation via stock, chose to do so by altering

his severance pay.         A reasonable jury could also conclude that

Zhang was not mistaken about the contract he agreed to, defeating

Dahua's mutual mistake defense, and that he did not know and should

not have known about any mistake Dahua made, defeating Dahua's

unilateral mistake defense.

              Because of the triable issues of fact on this record

that bear on the viability of Dahua's contract defenses, the

district court erred when it granted summary judgment in Dahua's

favor.




                                     - 22 -
2. The District Court Did Not Err by Denying Zhang's Motion for
   Summary Judgment

           Turning to Zhang's appeal of the district court's denial

of his motion for summary judgment, we now view the facts in the

light most favorable to Dahua, the non-movant.          We hold that a

reasonable jury could find that, for the reasons already given,

Dahua made a mistake and that it could also find either that Zhang

did not know that the agreement he signed said that Dahua would

pay him $680,000 a month (allowing Dahua to succeed on its mutual

mistake defense) or that, if he did notice this term, he knew or

should have known that Dahua had made a mistake (allowing Dahua to

succeed   on   its   unilateral   mistake   defense).   Therefore,   the

district court's denial of Zhang's motion for summary judgment was

proper.

           Zhang's expectations for Dahua's second severance offer

and his behavior after receiving it could allow a reasonable jury

to find in Dahua's favor.         First, as we have explained, it is

unclear from the record how much the initial severance package

Dahua presented to Zhang was worth. Some of the severance packages

in the record were worth significantly more than others.        Taking

the facts in the light most favorable to Dahua, a reasonable jury

could conclude that, if Zhang noticed that Dahua increased its

offer to him, the increase was so large that Zhang either knew or

should have known that Dahua had made a mistake.        Such a factual



                                  - 23 -
finding would allow Dahua to prevail on its unilateral mistake

defense.

           A reasonable jury could also conclude that Zhang never

even noticed the $680,000 a month term, allowing Dahua to succeed

on its mutual mistake defense.    After Dahua presented Zhang with

its original severance offer, the only specific change Zhang

requested was that his consulting arrangement be for a term of two

years rather than at will.    He never told anyone at Dahua that he

wanted $680,000 a month to accept the release agreement's terms

and no one at Dahua ever told Zhang that Dahua was increasing the

value of his severance pay.   Indeed, Zhang says that after seeing

the large increase in his severance pay in Dahua's second offer,

he never confirmed that Dahua had intended this increase and never

discussed any of the agreement's updated terms with Fu or Yue.

           Finally, the issues of who was mistaken and, if only

Dahua was, whether Zhang knew or should have known that Dahua was

making a mistake also turn on Zhang, Fu, and Yue's differing

accounts of the severance negotiation.     A jury could assess the

credibility of the witnesses to resolve these issues and reasonably

determine that one of Dahua's mistake defenses succeeds.    See id.

           On this record, because disputed facts, if resolved in

Dahua's favor, could allow either Dahua's mutual or unilateral

mistake defense to succeed, denial of summary judgment in Zhang's

favor was proper.


                               - 24 -
D. Dahua's Cross-Appeal

          Dahua argues that, after the district court granted its

summary judgment motion and held that Zhang breached the release

agreement, it should have awarded Dahua attorneys' fees as damages

for the breach.   Because we vacate the district court's grant of

summary judgment, we dismiss Dahua's cross-appeal as moot.             See

DeCambre v. Brookline Hous. Auth., 826 F.3d 1, 20 (1st Cir. 2016)

(citing Bos. Duck Tours, LP v. Super Duck Tours, LLC, 531 F.3d 1,

31 n.31 (1st Cir. 2008)).

                            IV. Conclusion

          The   district   court's   grant   of   summary   judgment   in

Dahua's favor is vacated, its denial of summary judgment in favor

of Zhang is affirmed, and Dahua's cross-appeal is dismissed.           We

remand for further proceedings consistent with this opinion.           No

costs are awarded.




                               - 25 -